Third District Court of Appeal
                               State of Florida

                           Opinion filed April 12, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1368
                         Lower Tribunal No. 14-19880
                             ________________


                        U.S. Bank Trust, N.A., etc.,
                                    Appellant,

                                        vs.

                        Reginald L. Wellman, etc.,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Gerald D.
Hubbart, Senior Judge.

      Robertson Anschutz & Schneid and Heidi J. Bassett and David Rosenberg
(Boca Raton), for appellant.

      The Ticktin Law Group and Kendrick Almaguer (Deerfield Beach), for
appellee.


Before ROTHENBERG, EMAS and FERNANDEZ, JJ.

     EMAS, J.
         U.S. Bank Trust, N.A. appeals from a final judgment involuntarily

dismissing its foreclosure complaint, upon the trial court’s determination that the

lender failed to comply with conditions precedent prior to filing its foreclosure

lawsuit. Specifically, the trial court determined that the lender’s1 notice of default

and intent to accelerate failed to comply with paragraph 22 of the mortgage

agreement. Upon our de novo review, Nationstar Mortgage, LLC v. Craig, 193 So.
3d 74 (Fla. 3d DCA 2016), we find that the notice substantially complied with

paragraph 22 of the mortgage.

         The relevant facts of the instant case are indistinguishable from those in our

recent decisions in Craig, 193 So. 3d at 77; Bank of New York v. Mieses, 187 So.
3d 919 (Fla. 3d DCA 2016); Bank of America v. Cadet, 183 So. 3d 477 (Fla. 3d

DCA 2016); Suntrust Mortgage, Inc. v. Garcia, 186 So. 3d 1036 (Fla. 3d DCA

2016); and Bank of New York Mellon v. Nunez, 180 So. 3d 160 (Fla. 3d DCA

2015). In those cases we held (as we hold in the instant case) that the notice of

default substantially complied with the default notice provision contained in

paragraph 22 of the mortgage.         We therefore reverse and remand for further

proceedings consistent with this opinion.

         Reversed and remanded.




1   U.S. Bank was substituted in as party plaintiff during the proceedings below.
                                            2